UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7569


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

ANTHONY D. SEARLES, Doctor - Dept. of Public Safety; BELQUIS HOPKINS,
Nurse - Dept. of Public Safety; DAVID MITCHELL, Superintendent - Dept. of
Public Safety,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00640-FDW)


Submitted: March 29, 2018                                          Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald McClary appeals the district court’s order and judgment dismissing his

complaint without prejudice because it was duplicative of a pending complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. McClary v. Searles, No. 3:16-cv-00640-FDW (W.D.N.C. Nov.

13, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2